                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SANTOS MIGUEL VALENZUELA,
                                   7                                                         Case No. 19-cv-07827-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER OF DISMISSAL WITHOUT
                                                  v.                                         PREJUDICE
                                   9
                                         CALIFORNIA DEPARTMENT OF
                                  10     CORRECTIONS AND
                                         REHABILITATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                              On November 29, 2019, Plaintiff, a state prisoner, filed the present pro se prisoner
                                  13
                                       complaint under 42 U.S.C. § 1983.
                                  14
                                               On that same date, the Clerk of the Court sent a notification to Plaintiff informing him
                                  15
                                       that he did not pay the filing fee or file an in forma pauperis (“IFP”) application. Dkt. 3. The
                                  16
                                       Clerk provided Plaintiff with a blank IFP application form, along with a return envelope,
                                  17
                                       instructions, and a notification that the case would be dismissed if Plaintiff failed to pay the fee or
                                  18
                                       file the completed application within twenty-eight days.
                                  19
                                              On December 9, 2019, Plaintiff submitted a completed IFP application and his six-month
                                  20
                                       prisoner trust account statement, but he did not include his Certificate of Funds. Dkt. 4. On that
                                  21
                                       same date, Plaintiff declined magistrate judge jurisdiction. Dkt. 5. Thereafter, this case was
                                  22
                                       reassigned to the undersigned judge. Dkts. 6, 7.
                                  23
                                              On January 15, 2020, the Clerk sent a second notice to Plaintiff, informing him that his IFP
                                  24
                                       application was deficient because of his failure to file his Certificate of Funds signed by an
                                  25
                                       authorized officer or a prisoner trust account statement. The Clerk further informed him that his
                                  26
                                       action could not forward until he filed his Certificate of Funds within twenty-eight days, and that
                                  27
                                       his failure to do so would result in dismissal of this action. More than twenty-eight days have
                                  28
                                   1   passed, and Plaintiff has not filed his Certificate of Funds.

                                   2          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Plaintiff’s IFP

                                   3   application is DENIED as incomplete. The Clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 9, 2020

                                   6                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
